Supreme Court of Texas
                            ══════════
                             No. 22-0193
                            ══════════

                        In re Linda Anthony,
                               Relator

   ═══════════════════════════════════════
           On Petition for Writ of Mandamus
   ═══════════════════════════════════════

                            PER CURIAM

      Justice Blacklock did not participate in the decision.


      A candidate for public office must “include . . . the candidate’s
occupation” in the application for a place on the ballot. TEX. ELEC. CODE
§ 141.031(4)(B). Relator Linda Anthony left the occupation box blank in
her candidate application for the office of Mayor of West Lake Hills.
Anthony is retired. The city secretary rejected Anthony’s application,
concluding that, although she is retired, Anthony’s failure to list an
occupation violates the Election Code.      Accordingly, the secretary
excluded Anthony from a place on the ballot as a candidate for mayor.
We conditionally grant relief.
                                    I
      Anthony is the current Mayor of West Lake Hills, a position for
which she receives no pay. She is otherwise retired, as she indicated in
her ballot applications in 2020, 2018, 2016, and 2013. On Anthony’s
2022 application, however, she did not supply an occupation, despite the
box’s instruction: “Do not leave blank.”
         Anthony’s opponent in the election, Real Party in Interest Jeffrey
Taylor, noticed that Anthony had omitted her occupation.                 He
challenged Anthony’s candidacy, contending that her application did not
provide all the information required by Texas Election Code Section
141.031, which requires candidates to list an occupation.          The city
secretary for West Lake Hills agreed, and she rejected Anthony’s
application on March 2, 2022. Anthony promptly sought emergency
relief in the court of appeals, which denied relief.
         In her petition for mandamus relief to this Court, Anthony argues
that her application complies with the Election Code because she
currently has no paid occupation, and thus leaving the box blank
accurately reflects her occupational status.
         Taylor responds that the city secretary had no discretion to accept
Anthony’s application because it is defective.           The Legislature’s
requirement that candidates supply their occupation is not optional, and
the application form instructs candidates not to leave the occupation box
blank.     Occupation information assists voters in researching and
assessing a candidate’s qualifications, and its disclosure promotes
campaign finance transparency. Leaving the box blank requires voters
to guess at the candidate’s occupation and may confuse them. Further,
Anthony’s responses to the occupation question on her earlier
applications for office as “retired” demonstrate her understanding of the
requirement. Finally, recent amendments to the Election Code clarify
that defective ballot applications cannot be cured after the filing




                                      2
deadline, abrogating this Court’s line of cases extending opportunities
to amend an application found to be defective.
                                   II
       We “may issue a writ of mandamus to compel the performance of
any duty imposed by law in connection with the holding of an election.”
TEX. ELEC. CODE § 273.061(a). In a mandamus relating to an election
proceeding, we must be careful to avoid undue interference with the
electoral process and the people’s right to self-governance, including
their choice of candidates. See In re Khanoyan, 637 S.W.3d 762, 763-65
(Tex. 2022) (examining judicial authority to intervene in ongoing
elections).
       The city secretary “shall reject” applications that do not comply
with Section 141.031, TEX. ELEC. CODE § 141.032(e), but the secretary is
“required to accept” valid applications, In re Sanchez, 81 S.W.3d 794,
798 (Tex. 2002).
       Provision of “the candidate’s occupation” is one of more than a
dozen requirements Election Code Section 141.031 imposes in
connection with an application for a place on the ballot:
       (a) A candidate’s application for a place on the ballot that
           is required by this code must:
           ...
               (4) include:
                   ...
                   (B) the candidate’s occupation;
                   ....
TEX. ELEC. CODE § 141.031.
       The Election Code does not define “occupation,” and thus we
interpret the term according to its ordinary meaning. Tex. Dep’t of Crim.
Just. v. Rangel, 595 S.W.3d 198, 208 (Tex. 2020).           As commonly



                                    3
understood, “occupation” refers to compensated work. The American
Heritage Dictionary defines occupation as “[a]n activity that serves as
one’s regular source of livelihood; a vocation.” Occupation, AMERICAN
HERITAGE DICTIONARY (5th ed. 2022).          The New Oxford American
Dictionary is blunt: “a job or profession.” Occupation, NEW OXFORD
AMERICAN DICTIONARY (3d ed. 2010).
      As a retired person and an unpaid mayor, Anthony does not have
an occupation in accord with its commonly understood meaning. The
Election Code requires a candidate to “include . . . the candidate’s
occupation.”   TEX. ELEC. CODE § 141.031(4)(B).          Anthony cannot
“include” a paid position that she does not hold. Thus, her omission of
an occupation on her application to be a candidate for office does not
violate the Election Code.
      Taylor observes that the Legislature considered elsewhere in
Section 141.031 that a candidate may not have the exact information
requested, and, in such cases, it has supplied approved alternatives. For
example, if a candidate’s residence has no street address, the candidate
shall provide a mailing address.        Id. § 141.031(4)(I).   Similarly, a
candidate must supply a public mailing address and electronic mail
address “if available.”   Id. § 141.031(4)(M).    Taylor argues that the
Legislature’s silence as to any alternatives to an “occupation” indicates
that an answer is mandatory.
      A juxtaposition of statutory provisions can demonstrate that the
Legislature’s silence is meaningful. See In re Xerox Corp., 555 S.W.3d
518, 528-29 (Tex. 2018) (observing that references to “damages” in one
part of a statutory scheme but not another indicates the Legislature’s




                                    4
deliberate exclusion of damages as relief). That the Legislature did not
acknowledge that not every candidate for office has an occupation, in the
way it acknowledges that not every residence has an address, however,
does not make a truthful blank answer defective.
      The application instructs candidates “Do not leave [the
occupation box] blank,” but such an instruction is of no consequence in
interpreting the Election Code.           The city secretary must reject
applications that fail to comply with the statute, regardless of the
application’s instructions. TEX. ELEC. CODE § 141.032(e). The question
instead is whether Anthony had an occupation to “include” in her
application.
      An application may be “challenged for compliance with the
applicable requirements as to form, content, and procedure.” TEX. ELEC.
CODE § 141.034(a). The official’s review of any such challenge “is limited
to the specific items challenged and any response filed with the
authority by the challenged candidate.” Id. § 141.034(c). When Taylor
challenged Anthony’s candidacy, Anthony filed a response explaining
that her application is not deficient because in fact she does not have an
“occupation,” overcoming Taylor’s objection. Taylor did not dispute that
factual information; rather, he disputes its legal effect.      We have
concluded that his objection lacks legal merit. An official charged with
reviewing an application has no discretion to reject an application based
upon an objection that lacks merit.
      If Anthony currently had an occupation—that is, compensated
work—and she left the box blank, then her application would not comply
with the Election Code. And while we agree that occupation information




                                      5
may be important to voters, they may conclude, correctly, that because
Anthony did not supply an occupation, she does not have one. Certainly,
volunteering that she has no occupation by writing “retired” or “none” in
the occupation box eliminates any possibility of confusion, but Anthony’s
earlier statements do not bind her to supply an occupation that she does
not have. Failure to comply with an application form’s request does not
automatically translate into failure to comply with a statutory mandate.
For an applicant with no occupation, leaving the occupation box blank
is not the ideal way to convey that information, but it does not violate
any statutory command.
      In past election cases, we have granted equitable relief to extend
to the candidate an opportunity to cure a deficient application or petition
after the filing deadline. E.g., In re Francis, 186 S.W.3d 534, 543 (Tex.
2006). The Legislature has since made clear that candidates may not
amend their applications once the filing deadline passes. TEX. ELEC.
CODE § 141.032(g) (“Except as otherwise provided by this code: (1) a
candidate may not amend an application filed under Section 141.031;
and (2) the authority with whom the application is filed may not accept
an amendment to an application filed under Section 141.031.”); see also
Act of May 19, 2011, 82d Leg., R.S., ch. 254, § 1, 2011 Tex. Gen. Laws
834; Act of May 26, 2021, 87th Leg., R.S., ch. 711, § 76 (codified at TEX.
ELEC. CODE § 141.032(g)).
      In this case, however, we do not grant relief to afford a candidate
the opportunity to cure a defective application. Rather, we hold that
Anthony’s application is not defective in failing to list an occupation
when she currently has no paid employment.




                                    6
                              *      *      *
      The city secretary had no discretion to reject Anthony’s
application.     Accordingly, without hearing oral argument, we
conditionally grant mandamus relief directing the city secretary to
accept Anthony’s application and place her on the ballot as a candidate
for Mayor of the City of West Lake Hills. TEX. R. APP. P. 52.8(c). Our
writ will issue only if the secretary fails to comply.



OPINION DELIVERED: March 18, 2022




                                     7